DETAILED ACTION
The instant application having Application No. 16/666,554 filed on October 29, 2019 is presented for examination by the examiner. 
The amended claims submitted December 20, 2021 in response to the office action mailed October 29, 2021 are under examination. Claims 1-6, 8, 10-13, and 20 are amended and pending. Claims 7, 9 and 14-19 are cancelled. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 10 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makida et al. WO 2020157905 A1 (hereafter Makida, where reference will be made to the attached machine translation).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Makida teaches (example 10, ZL(10), Fig. 28, paragraphs 180-190) “A zoom lens (example 10, ZL(10), Fig. 28, paragraphs 180-190) including a plurality of lens units (G1-G6), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see variable distances D1-D5 and BF on page 72), the zoom lens comprising:
a first lens unit (G1) with a positive refractive power (page 71 G1 f=143.63567);
a second lens unit (G2) with a negative refractive power (page 72 G2 f=-20.08403);
a third lens unit (G3) with a positive refractive power (page 72 G3 f=60.03586); and
a rear group (G4, G5 and G6) including two or more lens units (there are three), wherein the first lens unit, the second lens unit, the third lens unit and the rear group are arranged in order from an object side to an image side (see order in Fig. 28), 
wherein a lens unit included in the rear group and disposed closest to the image side (G6) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow under G6 in Fig. 28, and increasing distances of BF from 11.70601 at W to 36.51305 at T on page 72), 
wherein the third lens unit includes a first subunit with a positive refractive power (L31 surfaces 15-16 on page 70 which is a meniscus lens where a focal length of 50.166 can be calculated from the data on page 70 using a matrix calculation see also paragraph 183), a second subunit with a positive refractive power (L32 and L33 surfaces 17-19 on page 71 which is a cemented doublet having a focal 
wherein the following conditional expressions are satisfied:
0.01 < fxyz/fw < 4.55 (page 72 fxyz is the focal length of G3 which is 60.03586, fw is the focal length at W which is 24.72617, therefore fxyz/fw=2.428 which is in the claimed range); and
0.60 < lis/fy < 50.00 (page 71 lis is the sum of the distances of surfaces 21 to 33 which equals 47.01984, fy is the focal length of the cemented doublet of L32 and L33 which is 69.374 as calculated from the data on page 71 using a matrix calculation, therefor lis/fy=0.68 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (fw is the focal length at W which is 24.72617 page 72), fxyz is a focal length of the third lens unit (page 72 fxyz is the focal length of G3 which is 60.03586), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (page 71 lis is the sum of the distances of surfaces 21 to 33 which equals 47.01984), and fy is a focal length of the second subunit (fy is the focal length of the cemented doublet of L32 and L33 which is 69.374 as calculated from the data on page 71 using a matrix calculation).”
Regarding claim 2, Makida teaches “the zoom lens according to claim 1, wherein the following conditional expression is satisfied:
0.82 < fxyz/fy < 10.00 (page 72 fxyz is the focal length of G3 which is 60.03586, and fy is the focal length of the cemented doublet of L32 and L33 which is 69.374 as calculated from the data on page 71 using a matrix calculation, therefor fxyz/fy=0.865 which is in the claimed range).”
Regarding claim 4, Makida teaches “the zoom lens according to claim 1, wherein the rear group consists of a fourth lens unit (G4) with a positive refractive power (paragraph 180: “the fourth lens group G4 having a positive refractive power”), a fifth lens unit (G5) with a negative refractive power (paragraph 180: “the fifth lens group G5 having a negative refractive power”), and a sixth lens unit (G6) with a negative refractive power (see focal length -151.12346 of G6 on page 72), arranged in order from the object side to the image side (see order in Fig. 28).”
Regarding claim 5, Makida teaches “the zoom lens according to claim 1, wherein the zoom lens includes four or more lenses on the image side of the second subunit (there are nine lenses on the image side of lens L33 surfaces 18-19 in the Table on pages 70-71 and as shown in Fig. 28, namely L34, L41-L44, L51-L52 and L61-L62).”
Regarding claim 6, Makida teaches “the zoom lens according to claim 1, wherein the rear group includes an aspheric lens (see asterisks on surfaces 27 and 30 on page 71 with the aspherical coefficients of 27 and 30 also listed on page 71).”
	Regarding claim 8, Makida teaches “the zoom lens according to claim 1, wherein the second subunit includes a positive lens (paragraph 183: “biconvex positive lens L33”) and a negative lens (paragraph 183: “negative meniscus lens L32”).”
Regarding claim 10, Makida teaches “the zoom lens according to claim 1, wherein the following conditional expression is satisfied:

where fx is a focal length of the first subunit (page 70 surfaces 15-16 correspond to the first subunit, lens L31, of the third lens group G3, which has a focal length of 50.166 as calculated using the data on page 70 using a matrix calculation).”

Regarding claim 20, Makida teaches (example 10, ZL(10), Fig. 28, paragraphs 180-190) “An image pickup apparatus (paragraph 9 “camera 1 is a digital camera provided with the variable magnification optical system” example 10, ZL(10), Fig. 28, paragraphs 180-190) comprising: a zoom lens (example 10, ZL(10), Fig. 28, paragraphs 180-190) including a plurality of lens units (G1-G6), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see variable distances D1-D5 and BF on page 72); 
an image pickup element (image sensor 3) receiving light of an image formed by the zoom lens (paragraph 9: “the light from an object (subject) (not shown) is collected by the photographing lens 2 and reaches the image pickup element 3. As a result, the light from the subject is captured by the image sensor 3 and recorded as a subject image”), 
wherein the zoom lens includes:
a first lens unit (G1) with a positive refractive power (page 71 G1 f=143.63567);
a second lens unit (G2) with a negative refractive power (page 72 G2 f=-20.08403);
a third lens unit (G3) with a positive refractive power (page 72 G3 f=60.03586); and
a rear group (G4, G5 and G6) including two or more lens units (there are three), wherein the first lens unit, the second lens unit, the third lens unit and the rear group are arranged in order from an object side to an image side (see order in Fig. 28), 

wherein the third lens unit includes a first subunit with a positive refractive power (L31 surfaces 15-16 on page 70 which is a meniscus lens where a focal length of 50.166 can be calculated from the data on page 70 using a matrix calculation see also paragraph 183), a second subunit with a positive refractive power (L32 and L33 surfaces 17-19 on page 71 which is a cemented doublet having a focal length of 69.374 as calculated from the data on page 71 using a matrix calculation see also paragraph 183) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (see vertical double arrow above the cemented lens of L32/L33 in Fig. 28, paragraph 187: “the junction lens of the negative meniscus lens L32 and the positive lens L33 in the third lens group G3 constitutes an anti-vibration group having a positive refractive power that can move in a direction perpendicular to the optical axis. Corrects the displacement of the image formation position (image blur on the image plane I) due to camera shake or the like.”), and a third subunit with a negative refractive power (L34 surfaces 20-21 on page 71 having a focal length of -49.726 as calculated from the data on page 71 using a matrix calculation see also paragraph 183), arranged in order from the object side to the image side (see order in Fig. 28), and
wherein the following conditional expressions are satisfied:
0.01 < fxyz/fw < 4.55 (page 72 fxyz is the focal length of G3 which is 60.03586, fw is the focal length at W which is 24.72617, therefore fxyz/fw=2.428 which is in the claimed range); and
0.60 < lis/fy < 50.00 (page 71 lis is the sum of the distances of surfaces 21 to 33 which equals 47.01984, fy is the focal length of the cemented doublet of L32 and L33 which is 69.374 as calculated from the data on page 71 using a matrix calculation, therefor lis/fy=0.68 which is in the claimed range),


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Makida et al. WO 2020157905 A1 (hereafter Makida, where reference will be made to the attached machine translation).
Regarding claim 3, Makida teaches “the zoom lens according to claim 1, wherein the following conditional expression is satisfied:

where fz is a focal length of the third subunit (fz is the focal length of L34 surfaces 20-21 which is -49.726 as calculated from the data on page 71 using a matrix calculation).”
However, Makida fails to teach “-10.0 < fxyz/fz < -1.3”.
Thus Makida teaches the zoom lens of claim 3, except for a value of fxyz/fz between -10.0 and -1.3. The value of fxyz/fz of Makida example 10 is -1.207 which is so close to -1.3 that an ordinary skilled artisan would have expected them to have the same properties. 
	It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to balance the focal lengths of the subunits of group 3 such that -10.0 < fxyz/fz < -1.3. Such a modification would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05. The results of such a modification would have been predictable. 
Regarding claim 13, Makida teaches “the zoom lens according to claim 1, wherein the following conditional expression is satisfied:
0.5 < (Ryz1 + Ryz2)/(Ryz1-Ryz2) … (Ryz1 is the curvature radius R of surface 19 on page 71 which is -69.7834, Ryz2 is the curvature radius of surface 21 on page 71 which is -68.0384, thus the quantity (Ryz1 + Ryz2)/(Ryz1-Ryz2)=(-69.7834 - 68.0384)/(-69.7834 + 68.0384)=(-137.8218)/(-1.745)=78.98)
where Ryz1 is a curvature radius of a lens surface closest to the image side in the second subunit (Ryz1 is the curvature radius R of surface 19 on page 71 which is -69.7834), and Ryz2 is a curvature radius of a lens surface closest to the image side in the third subunit (Ryz2 is the curvature radius of surface 21 on page 71 which is -68.0384).”
	However, Makida fails to teach “0.5 < (Ryz1 + Ryz2)/(Ryz1-Ryz2) < 75.0”.
Thus Makida teaches the zoom lens of claim 13, except for a value of (Ryz1 + Ryz2)/(Ryz1-Ryz2)  between 0.5 and 75.0. The value of (Ryz1 + Ryz2)/(Ryz1-Ryz2) of Makida example 10 is 78.98 which is so close to 75.0 that an ordinary skilled artisan would have expected them to have the same properties. 
	It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the curvature radii of the image-side surfaces in the third lens group such that 0.5 < (Ryz1 + Ryz2)/(Ryz1-Ryz2) < 75.0. Such a modification would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05. The results of such a modification would have been predictable. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makida et al. WO 2020157905 A1 (hereafter Makida, where reference will be made to the attached machine translation) as applied to claim 1 above and further in view of Wada USPGPub 2010/0046074 A1 (hereafter Wada).
Regarding claim 11, Makida teaches “the zoom lens according to claim 1”, however Makida fails to teach “wherein the first subunit includes a positive lens and a negative lens.”
Wada teaches (claim 1) (Numerical Example 1, Fig. 1) “A zoom lens (see variable distances and focal lengths in the “various data” table on page 7) including a plurality of lens units (lens units 1-4, L1-L4 in Fig. 1), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see d5, d11, d13, d22, and d25 in the “various data” table on page 7) the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f1=27.34);
a second lens unit (L2) with a negative refractive power (see “Data of Each Zoom Lens Unit” on page 7, f2=-7.86);
a third lens unit (L3) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f3=19.01); and

wherein a lens unit included in the rear group and disposed closest to the image side (L4) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (as shown in Fig. 1 L4 moves to the object side during zooming from a wide angle end to a telephoto end in that L4 first moves to the object side during zooming from a wide angle end to a middle zoom position, see also the table in paragraph 109 where d25 increases from 5.17 mm to 8.15 mm. The movement from the wide angle end to the middle zoom position is “during zooming from a wide angle end to a telephoto end” in that it is the first half of that movement), 
wherein the third lens unit (L3) includes a first subunit (lenses 8 and 9) with a positive refractive power (the focal length of lenses 8 and 9 combined can be calculated from the surface data on page 7 using a matrix calculation to be 27.51 which is positive), a second subunit (lens 10) with a positive refractive power (see “single lens data” on page 7, lens 10 has a focal length of 17.31) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph 39: “The third lens unit includes … a second lens sub-unit having a positive refractive power and configured to move in a direction having a component perpendicular to an optical axis to displace an image forming position.” This movement in a direction having a component perpendicular to the optical axis provides an image stabilization function, see paragraph 6: “When an operation for shooting an object is being performed, if vibration is applied to a zoom lens, then an image shake may occur. Accordingly, it is desired by the market that a zoom lens includes an image stabilization function for preventing or reducing an image shake. As such a zoom lens having an image stabilization function, a zoom lens has been used that corrects an image shake (hand shake) by moving a part of lens units constituting the zoom lens in a direction perpendicular to the 
	Wada further teaches (claim 11) “wherein the first subunit (lenses 8 and 9) includes a positive lens (lens 8 has focal length 10.41 in the Single Lens Data on page 7) and a negative lens (lens 9 has a focal length of -13.21 in the Single Lens Data on page 7).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to break up the single positive lens of Makida into a doublet of a positive and a negative lens as taught by Wada for the purpose of correcting chromatic aberrations as would be understood by an ordinary skilled artisan before the effective filing date of the claimed invention.
Regarding claim 12, Makida teaches “the zoom lens according to claim 1”, however Makida fails to teach “wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit.”
Makida teaches in example 10 pages 70-72 surfaces 15-21, the first subunit has thickness of 2.5619 mm, the second subunit has a thickness of 4.920 mm, and the third subunit has a thickness of  1.0 mm.
Wada teaches (claim 1) (Numerical Example 1, Fig. 1) “A zoom lens (see variable distances and focal lengths in the “various data” table on page 7) including a plurality of lens units (lens units 1-4, L1-L4 in Fig. 1), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see d5, d11, d13, d22, and d25 in the “various data” table on page 7) the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f1=27.34);

a third lens unit (L3) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f3=19.01); and
a rear group (L4) … wherein the first lens unit, the second lens unit, the third lens unit and the rear group are arranged in order from an object side to an image side (see order in Fig. 1 and Tables on page 7),
wherein a lens unit included in the rear group and disposed closest to the image side (L4) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (as shown in Fig. 1 L4 moves to the object side during zooming from a wide angle end to a telephoto end in that L4 first moves to the object side during zooming from a wide angle end to a middle zoom position, see also the table in paragraph 109 where d25 increases from 5.17 mm to 8.15 mm. The movement from the wide angle end to the middle zoom position is “during zooming from a wide angle end to a telephoto end” in that it is the first half of that movement), 
wherein the third lens unit (L3) includes a first subunit (lenses 8 and 9) with a positive refractive power (the focal length of lenses 8 and 9 combined can be calculated from the surface data on page 7 using a matrix calculation to be 27.51 which is positive), a second subunit (lens 10) with a positive refractive power (see “single lens data” on page 7, lens 10 has a focal length of 17.31) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph 39: “The third lens unit includes … a second lens sub-unit having a positive refractive power and configured to move in a direction having a component perpendicular to an optical axis to displace an image forming position.” This movement in a direction having a component perpendicular to the optical axis provides an image stabilization function, see paragraph 6: “When an operation for shooting an object is being performed, if vibration is applied to a 
	Wada further teaches (claim 12) “wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit (given the surface data on page 7, the first subunit has total thickness of 4.04, the second subunit has a total thickness of 3.58, and the third subunit has a thickness of 0.70, making the first subunit the thickest subunit).”
	In Wada, the increased thickness of the first subunit is due to the fact that the first subunit comprises a positive and a negative lens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to break up the single positive lens of Makida into a doublet of a positive and a negative lens as taught by Wada for the purpose of correcting chromatic aberrations as would be understood by an ordinary skilled artisan before the effective filing date of the claimed invention. From such a modification it would naturally follow that the thickness of the first subunit is increased such that the thickest subunit would be the first subunit as is true of Wada, example 1, Fig. 1.
Claims 1-6, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada USPGPub 2010/0046074 A1 (hereafter Wada) in view of Shibata et al. USPGPub 2017/0261728 (hereafter Shibata).
Regarding claims 1, 4, and 5, Wada teaches (Numerical Example 1, Fig. 1) “A zoom lens (see variable distances and focal lengths in the “various data” table on page 7) including a plurality of lens units (lens units 1-4, L1-L4 in Fig. 1), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see d5, d11, d13, d22, and d25 in the “various data” table on page 7) the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f1=27.34);
a second lens unit (L2) with a negative refractive power (see “Data of Each Zoom Lens Unit” on page 7, f2=-7.86);
a third lens unit (L3) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f3=19.01); and
a rear group (L4) … wherein the first lens unit, the second lens unit, the third lens unit and the rear group are arranged in order from an object side to an image side (see order in Fig. 1 and Tables on page 7),
wherein a lens unit included in the rear group and disposed closest to the image side (L4) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (as shown in Fig. 1 L4 moves to the object side during zooming from a wide angle end to a telephoto end in that L4 first moves to the object side during zooming from a wide angle end to a middle zoom position, see also the table in paragraph 109 where d25 increases from 5.17 mm to 8.15 mm. The movement from the wide angle end to the middle zoom position is “during zooming from a wide angle end to a telephoto end” in that it is the first half of that movement), 
wherein the third lens unit (L3) includes a first subunit (lenses 8 and 9) with a positive refractive power (the focal length of lenses 8 and 9 combined can be calculated from the surface data on page 7 using a matrix calculation to be 27.51 which is positive), a second subunit (lens 10) with a positive 
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (this expression is equal to 2.7118 given the values below) and
	… lis/fy < 50.00 (lis/fy = 10.06/17.31 = 0.581)
where fw is a focal length of the zoom lens when focused at infinity at a wide angle end  (see “Various Data” table on page 7, fw=7.01) and fxyz is a focal length of the third lens unit (see “Data of Each Zoom Lens Unit” table on page 7, fxyz=f3=19.01), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis equals the sum of the distances d22 through d24 which is 10.06 at the wide angle end, see 
However, Wada fails to teach (claim 1) “a rear group including two or more lens units”
(claim 4) “The zoom lens according to claim 1, wherein the rear group consists of a fourth lens unit with a positive refractive power, a fifth lens unit with a negative refractive power, and a sixth lens unit with a negative refractive power, arranged in order from the object side to the image side.” 
(claim 5) “The zoom lens according to claim 1, wherein the zoom lens includes four or more lenses on the image side of the second subunit.”
	Shibata teaches (claim 1) “A zoom lens (paragraphs 1664-1677 Figs. 172-175 showing a zoom optical system according to Example 39) including a plurality of lens units (G1-G6), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see arrows and positions at the wide, middle, and telephoto positions in Fig. 172), the zoom lens comprising:
a first lens unit (G1) with a positive refractive power (see Fig. 172 “G1(+)”);
a second lens unit (G2) with a negative refractive power (see Fig. 172 “G2(-)”);
a third lens unit (G3) with a positive refractive power (see Fig. 172 “G3(+)”); and
a rear group including two or more lens units, (G4, G5 and G6) the first lens unit, the second lens unit, the third lens unit and the rear group being arranged in order from an object side to an image side (see order in Fig. 172), wherein a lens unit included in the rear group and disposed closest to the image side (G6)  is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow from wide angle to telephoto in Fig. 172 and Table 39, the value of D33 increases from 14.89 at wide angle to 31.13 at intermediate to 39.20 at the telephoto end)…”
(claim 4) “The zoom lens according to claim 1, wherein the rear group consists of a fourth lens unit (G4) with a positive refractive power (see Fig. 172 “G4(+)”), a fifth lens unit (G5) with a negative refractive power (see Fig. 172 “G5(-)”), and a sixth lens unit (G6) with a negative refractive power (see Fig. 172 “G6(-)”, arranged in order from the object side to the image side (see order in Fig. 172).” 
(claim 5) “The zoom lens according to claim 1, wherein the zoom lens includes four or more lenses on the image side of the second subunit (there are 8 lenses on the image side of G3 in Fig. 172 and Table 39).”
	Shibata further teaches (paragraph [1677]) “It can be seen in the aberration graphs in FIG. 173 to FIG. 175 that the zoom optical system ZL39 according to Example 39 can achieve an excellent optical performance with various aberrations successfully corrected from the wide angle end state to the telephoto end state and from the infinity focusing state to the short-distant object focusing state.”
	One of ordinary skill in the art would recognize that the additional rear groups of Shibata allow for a greater number of degrees of freedom with which one can improve the optical performance with respect to various aberrations corrected from the wide angle end state to the telephoto end state and from the infinity focusing state to the short-distant object focusing state.
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to break the rear lens group up into three lens groups as taught by Shibata in the zoom lens assembly of Wada for the purpose of achieving excellent optical performance at all zoom and focus positions as taught by Shibata paragraph 1677. The movement of the lens unit, G6, disposed closest to the image side in the rear group toward the object side during zooming from a wide angle end to a telephoto end (increasing distances of D33) follows from the teachings of Shibata and is obvious for the reason above. The positive, negative, positive, positive, negative, negative configuration of claim 4 follows from the teachings of Shibata and is obvious for the reason above. The number of lenses to the image side of the correction group of Wada being four or more lenses follows from the teachings of Shibata and is obvious for the reason above.
	However, Wada fails to teach “0.6 < lis/fy < 50.0 … lis is a distance from a lens surface closest

	However at the middle zoom position, lis=19.59 and at the telephoto position lis=27.77, yielding lis/fy = 1.13 and lis/fy = 1.60 respectively.
	Thus the Wada-Shibata combination teaches the zoom lens of claim 1, except for a value of lis/fy between 0.60 and 50.00. The value of lis/fy at the wide angle end of Wada is 0.581 which is so close to 0.60 that an ordinary skilled artisan would have expected them to have the same properties. In fact to obtain a ratio of lis/fy > 0.60, all one would have needed is d22 to have been greater than 6.536 rather than 6.21, and lis/fy would be greater than 0.60. Looking at the values of d22 at wide, middle and telephoto positions, one can see that d22 will be 6.536 for some zooming position between fw=7.01 and fm=35.82, close to the wide angle end. 
	It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the wide-angle end of Wada a focal position corresponding to    d22 > 6.536, such that 0.6 < lis/fy <50.00, rather than lis/fy=0.581. Such a modification would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05. The results of such a modification would have been predictable. 
 	Regarding claim 2, the Wada-Shibata combination teaches the zoom lens according to claim 1, and Wada further teaches “wherein the following conditional expression is satisfied:
	0.82 < fxyz/fy < 10.00 (this expression equals 1.10 given fxyz=19.01, see claim 1, and fy=17.31 see focal length of lens 10 in the Single Lens Data on page 7)
where fy is a focal length of the second subunit (fy=f10=17.31, see focal length of lens 10 in the Single Lens Data on page 7).”
Regarding claim 3, the Wada-Shibata combination teaches the zoom lens according to claim 1, and Wada further teaches “wherein the following conditional expression is satisfied:
	-10.0 < fxyz/fz (fxyz/fz=19.01/-20.55=-0.925) …
where fz is a focal length of the third subunit (fz is f11 in the Single Lens Data on page 7, f11=-20.55).
	However Wada fails to teach fxyz/fz < -1.3.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have -10.0 < fxyz/fz < -1.3 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to balance the arrangement of focal powers of the correction lens unit.
	Regarding claim 6, the Wada-Shibata combination teaches the zoom lens according to claim 1, and Wada further teaches “wherein the zoom lens includes an aspheric lens (see asterix next to surface 23 in the Surface Data page 7, and r23 in the Aspheric Coefficients page 7) on the image side of the second subunit (surface 23 is closer to the image side than the second subunit surfaces 19 and 20).”
Regarding claim 10, the Wada-Shibata combination teaches the zoom lens according to claim 1, and Wada further teaches “wherein the following conditional expression is satisfied:

where fx is a focal length of the first subunit (using an on-axis matrix calculation and the Surface Data on page 7, the combined focal length of lenses 8 and 9 is equal to 27.51).”
	Regarding claim 11, the Wada-Shibata combination teaches the zoom lens according to claim 1, and Wada further teaches “wherein the first subunit (lenses 8 and 9) includes a positive lens (lens 8 has focal length 10.41 in the Single Lens Data on page 7) and a negative lens (lens 9 has a focal length of        -13.21 in the Single Lens Data on page 7).”
	Regarding claim 12, the Wada-Shibata combination teaches the zoom lens according to claim 1, and Wada further teaches “wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit (given the surface data on page 7, the first subunit has total thickness of 4.04, the second subunit has a total thickness of 3.58, and the third subunit has a thickness of 0.70, making the first subunit the thickest subunit).”
	Regarding claim 13, the Wada-Shibata combination teaches the zoom lens according to claim 1, and Wada further teaches “wherein the following conditional expression is satisfied:
	0.5 < (Ryz1 +Ryz2)/(Ryz1 – Ryz2) < 75.0 (this expression is equal to 1.95 given the values of Ryz1 and Ryz2 below)
where Ryz1 is a curvature radius of a lens surface closest to the image side in the second subunit (surface 20, Ryz1=-43.813), and Ryz2 is a curvature radius of a lens surface closest to the image side in the third subunit (surface 22, Ryz2=-14.153).”
Regarding claim 20, Wada teaches (Numerical Example 1, Fig. 1) “An image pickup apparatus (paragraph 2: “an image pickup apparatus”) comprising: a zoom lens (see variable distances and focal lengths in the “various data” table on page 7) including a plurality of lens units (lens units 1-4, L1-L4 in Fig. 1), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see d5, d11, d13, d22, and d25 in the “various data” table on page 7) 

a first lens unit (L1) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f1=27.34);
a second lens unit (L2) with a negative refractive power (see “Data of Each Zoom Lens Unit” on page 7, f2=-7.86);
a third lens unit (L3) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f3=19.01); and
a rear group (L4) … wherein the first lens unit, the second lens unit, the third lens unit and the rear group are arranged in order from an object side to an image side (see order in Fig. 1 and Tables on page 7),
wherein a lens unit included in the rear group and disposed closest to the image side (L4) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (as shown in Fig. 1 L4 moves to the object side during zooming from a wide angle end to a telephoto end in that L4 first moves to the object side during zooming from a wide angle end to a middle zoom position, see also the table in paragraph 109 where d25 increases from 5.17 mm to 8.15 mm. The movement from the wide angle end to the middle zoom position is “during zooming from a wide angle end to a telephoto end” in that it is the first half of that movement), 
wherein the third lens unit (L3) includes a first subunit (lenses 8 and 9) with a positive refractive power (the focal length of lenses 8 and 9 combined can be calculated from the surface data on page 7 using a matrix calculation to be 27.51 which is positive), a second subunit (lens 10) with a positive 
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (this expression is equal to 2.7118 given the values below) and
	… lis/fy < 50.00 (this expression is 0.581 given the values of lis and fy below)
where fw is a focal length of the zoom lens when focused at infinity at a wide angle end  (see “Various Data” table on page 7, fw=7.01) and fxyz is a focal length of the third lens unit (see “Data of Each Zoom Lens Unit” table on page 7, fxyz=f3=19.01), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of distances d22-d24 which is 10.06 at the wide angle end), and fy is a focal length of the second subunit (fy=17.31, see Single Lens Data table on page 7)”
(claim 20) “a rear group including two or more lens units”
	Shibata teaches (claim 20) “An image pickup apparatus (paragraph 1155 “camera (optical device)”) comprising:
a zoom lens (paragraphs 1664-1677 Fig. 172-175 showing a zoom optical system according to Example 39) including a plurality of lens units (G1-G6), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see arrows and positions at the wide, middle, and telephoto positions in Fig. 172), 
an image pickup element receiving light of an image formed by the zoom lens (“photoelectric conversion element” see paragraph 1155: “In the camera 11, light from an unillustrated object (subject) is collected by the imaging lens 12 and passes through an unillustrated Optical low pass filter (OLPF) to be a subject image formed on an imaging plane of an imaging unit 13. Then, the subject image is photoelectrically converted into an image of the subject by a photoelectric conversion element on the imaging unit 13.”),
the zoom lens including:
a first lens unit (G1) with a positive refractive power (see Fig. 172 “G1(+)”);
a second lens unit (G2) with a negative refractive power (see Fig. 172 “G2(-)”);
a third lens unit (G3) with a positive refractive power (see Fig. 172 “G3(+)”); and
a rear group including two or more lens units, (G4, G5 and G6) the first lens unit, the second lens unit, the third lens unit and the rear group being arranged in order from an object side to an image side (see order in Fig. 172) wherein a lens unit included in the rear group and disposed closest to the image side (G6)  is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow from wide angle to telephoto in Fig. 172 and Table 39, the value of D33 increases from 14.89 at wide angle to 31.13 at intermediate to 39.20 at the telephoto end)…”

	One of ordinary skill in the art would recognize that the additional rear groups of Shibata allow for a greater number of degrees of freedom with which one can improve the optical performance with respect to various aberrations corrected from the wide angle end state to the telephoto end state and from the infinity focusing state to the short-distant object focusing state.
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to break the rear lens group up into three lens groups as taught by Shibata in the zoom lens assembly of Wada for the purpose of achieving excellent optical performance at all zoom and focus positions as taught by Shibata paragraph 934. The movement of the lens unit, G6, disposed closest to the image side in the rear group toward the object side during zooming from a wide angle end to a telephoto end (increasing distances of D33) follows from the teachings of Shibata and is obvious for the reason above.
However, Wada fails to teach “0.6 < lis/fy < 50.0 … lis is a distance from a lens surface closest
to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end.” At the wide angle end Wada teaches lis=10.06, fy= 17.31, and thus lis/fy=0.581.
	However at the middle zoom position, lis=19.59 and at the telephoto position lis=27.77, yielding lis/fy = 1.13 and lis/fy = 1.60 respectively.
	Thus the Wada-Shibata combination teaches the zoom lens of claim 1, except for a value of lis/fy between 0.60 and 50.00. The value of lis/fy at the wide angle end of Wada is 0.581 which is so close to 0.60 that an ordinary skilled artisan would have expected them to have the same properties. In fact to obtain a ratio of lis/fy > 0.60, all one would have needed is d22 to have been greater than 6.536 rather 
	It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the wide-angle end of Wada a focal position corresponding to    d22 > 6.536, such that 0.6 < lis/fy <50.00, rather than lis/fy=0.581. Such a modification would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05. The results of such a modification would have been predictable. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wada USPGPub 2010/0046074 A1 (hereafter Wada) in view of Shibata et al. USPGPub 2017/0261728 (hereafter Shibata) as applied to claim 1 above, and further in view of Ito et al. USPGPub 2005/0083584 A1 (cited in an IDS hereafter Ito).
Regarding claim 8, the Wada-Shibata combination teaches the zoom lens according to claim 1, however is silent regarding wherein the second subunit includes a positive lens and a negative lens.
	Ito teaches a positive negative positive positive zoom lens assembly, wherein the third lens group is a correction lens group that includes a first subunit with a positive refractive power (3A), a second subunit with a positive refractive power (3B) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (see Fig. 1), and a third subunit with a negative refractive power (3C)
	“wherein the second subunit includes a positive lens and a negative lens (paragraph 0162: “The third B lens group 3B is composed of a cemented lens constructed by a double convex positive lens L34 and a negative meniscus lens L35”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to break up the single positive lens of Wada into a cemented doublet of a positive and a negative lens as taught by Ito for the purpose of correcting chromatic aberrations as would be understood by an ordinary skilled artisan before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed December 20, 2021 with respect to the 35 USC §103 rejections have been fully considered but they are not persuasive. 
In the second paragraph on page 8 of 13, the applicant argues that Wada fails to teach “wherein a lens unit included in the rear group and disposed closest to the image side is configured to move toward the object side during zooming from a wide angle end to a telephoto end” because Wada fails to teach “a rear group including two or more lens units”. This argument is not persuasive. Wada teaches a lens unit, L4, included in the rear group which consists of L4, that is disposed closest to the image side (L4 is the closest unit to the image side) that is configured to move toward the object side during 
Furthermore, in the Wada-Shibata combination, the rear group of Wada has been replaced with a rear group comprising three lens units as taught by Shibata Example 39 Figs. 172-175. Shibata Fig. 172, Table 39 teaches wherein a lens unit included in the rear group and disposed closest to the image side (G6)  is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow from wide angle to telephoto in Fig. 172 and Table 39, the value of D33 increases from 14.89 at wide angle to 31.13 at intermediate to 39.20 at the telephoto end). Thus Wada and Shibata taken in combination, teach wherein a lens unit included in the rear group and disposed closest to the image side is configured to move toward the object side during zooming from a wide angle end to a telephoto end.
In the third paragraph on page 8 of 13 which continues onto page 9 of 13 of the applicant’s remarks the applicant argues that because Wada teaches in paragraph 78 that the third lens unit L3 moves towards the object side during zooming from wide angle to telephoto, that Wada somehow fails to teach “wherein the third lens unit includes … a second subunit with a positive refractive power which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction,” as recited in claim 1. This argument that the movement of the third lens unit during zooming somehow precludes the movement of a second subunit for blurring correction is incorrect. As pointed out in the previous rejection and maintained in the rejection above, Wada teaches in paragraph 39: “The third lens unit includes … a second lens sub-unit having a positive 
In lines 2-4 of page 9 of 13 of the applicant’s remarks the applicant points out that Wada fails to teach “0.60 < lis/fy < 50.00” as recited in claim 1, because Wada teaches “lis/fy = 10.06/17.31 = 0.581”. The previous rejection and the rejection above do not claim that Wada anticipates this limitation. Instead the rejection states: 
“the Wada-Shibata combination teaches the zoom lens of claim 1, except for a value of lis/fy between 0.60 and 50.00. The value of lis/fy at the wide angle end of Wada is 0.581 which is so close to 0.60 that an ordinary skilled artisan would have expected them to have the same properties. In fact to obtain a ratio of lis/fy > 0.60, all one would have needed is d22 to have been greater than 6.536 rather than 6.21, and lis/fy would be greater than 0.60. Looking at the values of d22 at wide, middle and telephoto positions, one can see that d22 will be 6.536 for some zooming position between fw=7.01 and fm=35.82, close to the wide angle end. 
	It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the wide-angle end of Wada a focal position corresponding to    d22 > 6.536, such that 0.6 < lis/fy <50.00, rather than lis/fy=0.581. Such a modification would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP §2144.05. The results of such a modification would have been predictable. 
	
	Thus the examiner respectfully disagrees with the applicant’s statement that Wada does not reasonably suggest “0.60 < lis/fy < 50.00”.
	In lines 5-11 the applicant argues that Shibata fails to cure the deficiency of Wada with respect to the movement of a second subunit of the third lens group in a direction having a component perpendicular to an optical axis during image blurring correction, because Shibata Fig. 21 teaches the third lens unit moving toward the object side during zooming. This argument is not pertinent to the previous rejection or the rejection above, because as duly noted above, Wada already teaches a positive second subunit of the third lens group moving in a direction having a component perpendicular to an optical axis during image blurring correction. 
	In the first paragraph of page 10 of 13 of the applicant’s remarks the applicant argues that Shibata Fig. 21 fails to teach the newly claimed limitation “wherein a lens unit included in the rear group and disposed closest to the image side is configured to move toward the object side during zooming from a wide angle end to a telephoto end.” This argument is moot, because the rejection above now relies on Shibata Figs. 172-175 which do teach this feature.
	In the second paragraph of page 10 of 13 of the applicant’s remarks the applicant states that Shibata fails to teach “0.60 < lis/fy < 50.00” as recited in independent claim 1. This argument is not pertinent to the previous rejection or the rejection above, since the teachings of Wada are sufficient to render this limitation obvious.
	From the last two lines in page 10 of 13 through line 10 of page 11 of 13 of the applicant’s remarks no new arguments are made.

	From line 24 of page 11 of 13 to line 2 of page 12 of 13 of the applicant’s remarks the applicant argues that claim 8 is patentable due to its dependence on claim 1. The arguments regarding the patentability of claim 1 have been addressed above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makida et al. WO 2020157903 A1 “Variable Power Optical System, Optical Device, and Method for Manufacturing Variable Power Optical System”. Similar examples to Makida et al. WO 2020157905 are disclosed.
Makida et al. WO 2020157904 A1 “Variable Power Optical System, Optical Device, and Method for Manufacturing Variable Power Optical System”. Similar examples to Makida et al. WO 2020157905 are disclosed.
Makida et al. WO 2020157906 A1 “Variable Power Optical System, Optical Device, and Method for Manufacturing Variable Power Optical System”. Similar examples to Makida et al. WO 2020157905 are disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872